Case 21-00087 Doc5 Filed 05/25/21 Entered 05/25/21 14:47:36 Desc Stamped
Summons Pagel ofi

U.S. Bankruptcy Court
Northern District of Hlinois

in re:

Bankruptcy Case No. 19-22967
NATALJA VILDZIUNIENE

Debtor
Adversary Proceeding No. 2i-00087
NATALJA VILDZIUNIENE

Plaintiff
Vv.
KEVIN P, LARGE

Defendant

= ALIAS SUMMONS IN AN ADVERSARY PROCEEDING

Fo: KEVIN P. LAROE

YOU ARE SUMMONED and required to submit a motion or answer to complaint which is attached to this summons to the Clerk of the Bankruptcy
Court within 30 days from the date of issuance of this summons, except that the United States and its offices and agencies shall submit a motion or
answer io the complaint within 35 days of issuance.

 

Address of Clerk
Clerk, U.S. Bankruptcy Court

Northorn District of Illinois
219 § Dearborn
Chicago, IL 60604

At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.

 

 

Name and Address af Plaintiff's Attorney
John H Redficid
135 S. LaSalle Street
Suite 3950
Chicago, EL. 60603

If you make a motion, your time to answer is governed by Federal Rule of Bankruptcy Procedure 7012,

 

 

 

YOU ARE NOTIFIED that a status hearing has been set at the following time and place:

 

 

 

 

Address
Appear Using Zoom for Government Judge Barnes Status Hearing Date and
By video, use link: https://www.zoomgov.com/ Time
By telephone, call 1-669-254~-5252 or 1-646-828-7666. OF/I2/2021 at
Enter the meeting ID 161 329 5276 and passcode 433658. 01:30PM

 

If YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAQLLURE WILL BE DEEMED TO BE YOUR CONSENT TO ENTRY OF A
JUDGMENT BY FHE BANKRUPTCY COURT AND JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF

DEMANDED IN THE COMPLAINT,

 

Jetirey BP. Alisteadt, Clerk Of Court

 

ILNB 2042
Natalja Vildziuniene

Adv Proc No: 21-60087

 

 

Plaintiff v Defendant

CERTIFICATE OF SERVICE

1, Sara Lydon , certify that service of this summons and a copy of the
complaint was made 5/25/21 by:

Mail service: Regular, first class United States mail, postage fully pre-paid, addressed

"Kevin P. LaRoe
411 Elmore Avenue
Park Ridge Hlinois 60068
[| Per: h the defendant or with an officer or

ASSL Ga acres wee
Residence Service: By leaving the process with the following adult at:

Certified Mail Service on an Insured Depository Institution: By sending the process
by certified mail addressed to the following officer of the defendant at:

[ Publication: The defendant was served as follows: [Describe briefly]

[| State Law: The defendant was served pursuant to the laws of the State of
as follows: [Describe briefly]

If service was made by personal service, by residence service, or pursuant to state law, I
further certify that I am, and at all times during the service of process was, not less than 18 years of
age and not a party to the matter concerning which service of process was made.

Under penalty of perjury, I declare that the foregoing is true and correct,

Date §/25/2] Signature SS A Lins
|

Print Name: Sara L. Lydon

 

Business Address: CRANE, SIMON, CLAR & GOODMAN
135 S. LaSalle St., Ste. 3950
Chicago, IL 60603
